 In the Matter of S. & W. CAFETERIA OF WASHINGTON,INCORPORATEDandUNITED CAFETERIA EMPLOYEES LOCAL INDUSTRIAL UNION#471CaseNo. R-1682SUPPLEMENTAL DECISIONANDORDERMay 1, 1940On February 6, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election 1 inthe above-entitled proceeding.The Direction of Election providedthat an election by secret ballot be conducted within thirty (30)days from the date of the Direction among the employees in thedining room and kitchen of the S. &. W. Cafeteria of Washington,Incorporated, herein called the Company, such as bus employees,counter attendants, steamtable servers, and general helpers, but ex-cluding managers, supervisors, cashiers, checkers, clerical help, andthose who had since quit or been discharged for cause, to determinewhether or not they desire to be represented by United CafeteriaEmployees Local Industrial Union #471, herein called the Union,for the purposes of collective bargaining.Pursuant to the Direction, the election by secret ballot was heldon March 1, 1940, at Washington, D. C., under the direction andsupervision of the Regional Director for the Fifth Region.OnMarch 20, 1940, the Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Reg-ulations-Series 2, as amended, issued and duly served on the par-ties an Election Report containing a tally of the ballots. In hisreport the Regional Director certified that the ballot was fairly andimpartially conducted, that the ballots cast were duly and fairlycounted under his supervision, and that statements to such effect hadbeen filed with him by the observers.As to the balloting and its results, the Regional Director reportedas follows :1.Number of employees eligible to vote____________________ 1762.Total number of ballots cast_____________________________ 173120 N. L.R. B. 259.23 N. L.R. B., No. 35.489 490DECISIONSOF NATIONALLABOR RELATIONS BOARD3.Number of votes counted________________________________1554.Number of votes for the United CafeteriaEmployees LocalIndustrialUnion #471_________________________________ 705.Number of votes against the UnitedCafeteria EmployeesLocal Industrial Union #471_______________________856.Number of blank ballots -------- _--------------- _------07.Number of void ballots__________________________________08.Number of challenged ballots____________________________18In his Election Report, the Regional Director ruled on the chal-lenged ballots, sustaining three and overruling five of the challengesmade by the Union, overruling nine challenges made by the Com-pany, and deferring disposition of the tenth.2The Union has filed no objections to the Election Report.8OnMarch 26, 1940, the Company filed an objection to the ElectionReport.On April 1, 1940, the Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Reg-ulations-Series 2, as amended, issued and served upon the partieshis Report on Objection to the Election Report.We find that the objection filed by the Company does not raise asubstantial or material issue with respect to the conduct of the ballotor the Election Report.The results of the election show that no collective bargaining rep-resentative has been selected by a majority of the employees inthe appropriate unit.The petition of United Cafeteria EmployeesLocal Industrial Union #471 for investigation and certification ofrepresentatives of employees of S. & W. Cafeteria of Washington,Incorporated, will, therefore, be dismissed.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of Na-tional Labor Relations Board Rules and Regulations-Series 2, asamended, it is herebyORDERED that the petition for investigation and certification ofrepresentatives of employees of S. & W. Cafeteria of Washington,Incorporated,Washington, D. C., filed by United Cafeteria Em-ployees Local Industrial Union #471, be, and it hereby is, dismissed.2 The Regional Director recommended that final determination of the questionconcern-ing representation be deferred pending further investigation in the event that a rulingon the validity of this challenge can affect the results of the electionwe find that aruling on this ballot is immaterial to a presentdispositionof this matter,as the chal-lenged ballot cannot alter the results of the election.8 The Regional Director received, on March 7, 1940, a letterfromthe Unionallegingthat the Company had unfairly influenced the results of the electionThe Regional Direc-tor explained to the union representative that objections of this naturehad to be madein conformity with Board Rules and Regulations following receipt of his Election Report.The Union has not complied with theseinstructions.